ITEMID: 001-113492
LANGUAGEISOCODE: ENG
RESPONDENT: ROU
BRANCH: ADMISSIBILITY
DATE: 2012
DOCNAME: CÎRDEI v. ROMANIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Egbert Myjer;Ján Šikuta;Josep Casadevall;Kristina Pardalos;Luis López Guerra;Nona Tsotsoria
TEXT: 1. The applicant, Mr Filaret Cîrdei, is a Romanian national who was born in 1931 and lives in Milişăuţi, Romania.
2. The Romanian Government (“the Government”) were represented by their Agent, Mr Răzvan-Horaţiu Radu, from the Ministry of Foreign Affairs.
4. On 23 January 1997 C.N. brought proceedings against the applicant seeking to recover his property consisting of 2,600 sq. m of land which the applicant had occupied.
5. By a final judgment of 26 November 2002 the Suceava Court of Appeal allowed C.N.’s action in part and ordered the applicant to vacate 1,300 sq. m of C.N.’s land.
6. On 26 March 2003 a bailiff enforced the judgment of 26 November 2002 and C.N. was given possession of the land.
7. On an unspecified date C.N. brought criminal proceedings against the applicant for contempt of court in relation to the court judgment of 26 November 2002, on the basis of the fact that the applicant continued to plant crops on the 1,300 sq. m of land.
8. By a final judgment of 5 February 2004 the Rădăuţi District Court convicted the applicant of contempt of court and sentenced him to a suspended sentence of six months’ imprisonment. The court again ordered the applicant to vacate the 1,300 sq. m of C.N.’s land.
9. On 7 April 2005 a bailiff enforced the judgment of 5 February 2004 and restored C.N.’s possession of the land.
10. On an unspecified date in 2005 C.N. brought a second set of criminal proceedings against the applicant for contempt of court in relation to the court judgment of 5 February 2004, as the applicant was continuing to plant crops on the 1,300 sq. m of land.
11. By a final judgment of 18 October 2006 the Suceava Court of Appeal convicted the applicant of contempt of court and imposed on him a criminal fine of 1,000 lei (RON) (approximately 284 euros (EUR)). It also cancelled the suspension of the sixmonth prison sentence the applicant had received on 5 February 2004 and ordered the applicant’s imprisonment for six months. Moreover, it awarded C.N. RON 1,284 (approximately EUR 363) in respect of civil damages. As regards the applicant’s claim that he had not been assisted by a lawyer during the criminal investigation and before the firstinstance court, the court held that although the applicant had been informed of his right to legal assistance as provided for by the applicable rules of criminal procedure, he had waived his right to a lawyer, stating that he would employ the services of a lawyer for the trial if he needed to. Moreover, the court held that in a case such as that involving the applicant, the domestic law did not require the mandatory appointment of a lawyer by the court.
12. It does not appear from the evidence in the file that the applicant asked for a courtappointed lawyer, or that he asked to be allowed to retain a lawyer of his own choice, either during the criminal investigation or before the first-instance court.
13. Between 21 February 2005 and 3 October 2006 the applicant was hospitalised in several hospitals, including the Rădăuţi and Suceava County Hospitals, where he was diagnosed and treated for hypertension and serious heartrelated conditions. He was recommended to rest and was prescribed antibiotics, aspirin and anticoagulants.
14. On 19 October 2006 the Rădăuţi District Court ordered the applicant’s detention following the sentence imposed by the Suceava Court of Appeal on 18 October 2006.
15. On 25 October 2006 the applicant was detained and taken to Suceava police station. He was 75 years old at the time.
16. On 2 November 2006 the applicant was transferred to Botoşani Prison.
17. On 3 November 2006 the applicant informed the prison guards that he felt ill, and he was taken to the Botoşani Prison doctor. The said doctor prescribed him some medication, which was brought to his cell every morning and evening.
18. On 10 November 2006 he was transferred back into the custody of the Suceava police because he had been summoned to appear before the domestic courts in respect of criminal proceedings opened against him for destruction of property. Because of his worsening medical condition, he asked to be taken to a doctor, but his request was allegedly refused. On 17 November 2006 he was transferred back to Botoşani Prison, where he was placed in a cell with five other inmates. On an unspecified date one of the detainees started recounting stories of alleged rape incidents that had taken place in the prison, which scared the applicant and caused him to feel unwell. He was taken to the Botoşani Prison doctor and was provided with treatment for his condition. However, his state of health did not improve.
19. On 2 December 2006 the applicant suffered a heart attack and was transferred to the Botoşani County Hospital, allegedly in the back of a car with a plank of wood for a seat. At the hospital he was given an injection and some medication, and was kept under observation for two days.
20. As his medical condition did not improve, the doctor at the Botoşani County Hospital recommended that the applicant be transferred to Bucharest.
21. On 4 December 2006 he was transferred to Bucharest by car, travelling for eleven hours over a distance of 500 km (from 10 a.m. to 9 p.m.). He was taken to the Jilava Prison Hospital, where he was left to wait in the car for half an hour. On the same date he was transferred to the C.C. Iliescu Cardiology Hospital in Bucharest because he could not be treated in Jilava. The applicant further claims that before leaving Jilava he lost consciousness.
22. On 5 December 2006 the applicant’s diagnosis of acute myocardial infarction was confirmed and he underwent heart bypass surgery and was fitted with a pacemaker.
23. On 11 December 2006 the applicant was discharged from the C.C. Iliescu Cardiology Hospital and transferred back to the Jilava Prison Hospital.
24. Following his release from prison on 20 December 2006, the applicant was allegedly taken to hospital several times for urgent medical attention as a result of his slow recovery from the myocardial infarction and the subsequent surgery. He submitted four medical letters issued between February 2007 and 19 May 2008 concerning his medical condition. The letters were issued by the private practices of doctors B.L. and G.I., a cardiologist and a respiratory specialist respectively. The letters confirmed the applicant’s post-surgical diagnosis and prescribed medication. None of the letters contain any information indicating that urgent medical treatment or hospitalisation was required by the applicant.
25. In a letter of 1 April 2009 (received by the Court on 6 April 2009) the applicant informed the Court for the first time that because of a lack of funds, the Jilava Prison Hospital could not provide him with Plavix, a medicine that he needed to take on a daily basis to help with the assimilation of his pacemaker and to prevent future heart attacks. He further stated that he had been asked to buy the drug himself.
26. On 27 October 2006 the applicant was examined in detention by a doctor. According to the entry on his medical chart for that day he was diagnosed with heart problems, inter alia. Moreover, on 3 and 22 November 2006 the applicant was examined by the Botoşani Prison doctor and was prescribed medicines for his condition, including aspirin, antibiotics, simvastatine and anticoagulants.
27. On 10 November 2006 the domestic authorities approved the applicant’s request for a doctor’s visit in order to obtain a prescription for medicines.
28. On 26 November 2006 the applicant underwent a medical examination in the Botoşani County Hospital. The medical note issued on the same date recorded that he had been provided with treatment for his condition and that he had been administered nitroglycerin. He was also recommended to rest.
29. On 4 December 2006 the applicant was discharged from the Botoşani County Hospital. His discharge papers issued on the same day stated that he had been hospitalised for acute myocardial infarction, and recorded that he had been provided with medical treatment for his condition. The discharge papers also stated that the applicant’s condition was stable, and recommended his transfer to the Jilava Prison Hospital because the applicant’s condition required him to be fitted with a pacemaker, a medical procedure that could not be performed in the region.
30. According to the information submitted by the Government, also supported by documents, the applicant was transferred from the Botoşani County Hospital to the Jilava Prison Hospital by ambulance on 4 December 2006. The ambulance left the Botoşani County Hospital at 12.20 p.m. and arrived at the Jilava Prison Hospital at 5.50 p.m. Because the Jilava Prison Hospital lacked the equipment required for the applicant’s treatment, at 7 p.m. on the same day he was transferred to the C.C. Iliescu Cardiology Hospital, where he arrived at 7.30 p.m. For the entire duration of his journey the applicant was accompanied by doctor L.M., a specialist in internal medicine, and by nurse L. He was transported on a stretcher, his condition was monitored and he was provided with oxygen and medication. He remained conscious and his condition was stable.
31. On 11 December 2006 he was transferred to the Jilava Prison Hospital from the C.C. Iliescu Cardiology Hospital in Bucharest for monitoring and treatment. According to his discharge papers from the C.C. Iliescu Cardiology Hospital he had undergone heart surgery and angioplasty with stent placement, and was diagnosed with, inter alia, recent acute coronary syndrome, second- and thirddegree atriumventricular block (type one, reversible), a high risk of severe arterial hypertension, class 3 cardio insufficiency, prostate adenoma, and acute kidney failure. He was recommended to rest and to follow a lowsodium diet. Moreover, he was prescribed several medicines, including one capsule of Plavix per day for nine months, which was available free of charge for patients in his condition.
32. During his hospitalisation in the Jilava Prison Hospital he was provided with the required medical treatment for his condition as prescribed by the C.C. Iliescu Cardiology Hospital, including the medicine Clopidogrel (Plavix), and his condition had improved by the time he was discharged from the Jilava Prison Hospital on 20 December 2006.
33. Lastly, the applicant did not lodge any complaints in respect of the alleged inadequacy of the medical treatment received or of the transport conditions during his detention.
34. On 30 October 2006 the applicant retained the services of a lawyer and authorised him to bring proceedings before the domestic courts seeking his release from his custodial sentence on health grounds.
35. On 1 November 2006 the applicant brought proceedings before the Suceava District Court seeking his release on account of his age and medical condition.
36. On 3 November 2006 the applicant requested the court to bring forward the first hearing of his case scheduled from 6 December 2006, on account of his medical condition.
37. By an interlocutory judgment of 6 November 2006, the Suceava District Court allowed the applicant’s action and scheduled the first hearing of his case for 13 November 2006.
38. On 13 November 2006 the Suceava District Court raised of its own motion an objection in respect of its territorial jurisdiction, and declared the Rădăuţi District Court competent to deal with the applicant’s request for release on health grounds. It held that according to the applicable rules of criminal procedure only the firstinstance court which had sentenced the applicant, or the court having territorial jurisdiction over the place where the applicant was serving his prison sentence, could validly hear his application. And in the applicant’s case that was the Rădăuţi District Court that was competent on both counts.
39. On 7 December 2006 the applicant’s action seeking release on health grounds was lodged before the Rădăuţi District Court.
40. At a hearing on 12 December 2006, the Rădăuţi District Court ordered the Suceava Forensic Institute to produce an expert forensic report that would establish whether the applicant’s medical condition could be treated in a prison hospital.
41. By a final judgment of 19 December 2006, the Rădăuţi District Court allowed the applicant’s action and ordered the discontinuation of the applicant’s sentence pending his recovery. It held that according to the expert forensic report produced by the Suceava Forensic Institute on 13 December 2006, his condition following surgery would require three months’ specialist medical care and a special diet which could not be provided by a prison hospital.
42. On 20 December 2006 the applicant was released from prison.
43. On 1 March 2007, following media coverage, the applicant received a Presidential pardon in respect of the remainder of his prison sentence.
44. The relevant provisions of Law no. 275/2006 on the Serving of Prison Sentences, in force at the time of the events in the instant case, as well as those of the Romanian Code of Criminal Procedure concerning suspension of prison sentences (Articles 453 and 455), are described in Aharon Schwarz v. Romania, no. 28304/02, §§ 66-67, 12 January 2010.
